DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1, 5-10, 12-17, 21-25 are currently pending in the application.
Claims 7-8, 16-17, 25 have been restricted and withdrawn from consideration.
Claims 1, 5-6, 9-10, 12-15, 21-24 are rejected under 35 USC 103.
This action is made FINAL.
Response to Amendments
The Amendment filed 11/30/2020 has been entered. Claims 1, 5-10, 12-17, 21-25 remain pending in the application. Applicant’s cancelation of the recital of the claimed terms previously objected to is acknowledged and thus the objection withdrawn. The amendments to the claims also overcome the previously set forth 112b rejection.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1, 5-6, 9-10, 12-15, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocha (previously cited) and in view of Reuff (previously cited).
	Regarding claim 1:

An insect trap comprising: (Figures and Abstract)
 2a light source part configured to emit a light;  3(Figure 2, Reference 76, para0052)
a fan disposed under the light source part; (Figure 2, Reference 82, para0055-0056 4)
a housing accommodating the fan; (Figure 1 and 2, Reference 14)
 and  5a trapping part disposed under the fan and coupled to the housing, the trapping part 6comprising:   (Figure 1 and 2, Reference 16, see how the trapping part 16 is coupled to the housing 14 via locking mechanism 54) 7
a trapping net comprising an opening facing the fan;  8(Figure1-2, 5, Reference 16, net 72)
a body frame coupled to the trapping net;  9(Figure 2, 4 Reference 52, see how body frame is coupled to trapping net 16)
at least one first rib crossing the body frame; (Figure 2, 4, Reference 100)

    PNG
    media_image1.png
    566
    743
    media_image1.png
    Greyscale


the at least one first rib having a first width in the first direction and extending in a second direction substantially perpendicular to the first direction; (Figure 4, see how first rib 100 has a first width in the first direction (1) and extends in a second direction (2) substantially perpendicular to the first direction. 
and  10a shutter part coupled to the body frame to be spaced apart from the first rib 11and opened or closed depending on an operation of the fan. (Figure 4, 2, Reference 96, para0059, lines 5-9)
the housing has a cylindrical shape extending in a first direction. (Figure 1, 2, Reference 14 has a cylindrical shape extending downwardly, see para0050)
at least one second rib (right side set Reference 100 + 110 in figure 2 and the opposite corresponding stop assembly(100, 110) under shutter 98 not shown on figure 4) 
having a second width in the first direction (Figure 2 and 4, first and second stop bars 100 are identical and therefore the second rib has a second width in the same first direction as the first rib). 
However, Rocha doesn’t teach:
at least one second rib having a second width in the first direction and extending in a third direction crossing the second direction
the second width of the at least one second rib in the first direction is greater than a thickness thereof in the second direction. 
Rueff teaches:
    PNG
    media_image2.png
    504
    841
    media_image2.png
    Greyscale

An insect trap (Abstract and Figures)
A light source ( Figure 1, Reference 31)
A fan (Figure 1, References 18b, 32)
A housing (Figure 1, Reference 10)
At least one first rib crossing the body frame,(Figure 1, 2 Reference 15)
the at least one first rib having a first width in the first direction and extending in a second direction substantially perpendicular to the first direction; (See annotation above, the first rib 15 has a first width in the first direction and extends in a second direction substantially perpendicular to the first direction) 
at least one second rib (Figure 2, Reference 20)
having a second width in the first direction and extending in a third direction crossing the second direction; (see annotation above, how the second rib 20 has 
and the second width of the at least one second rib in the first direction is greater than a thickness thereof in the second direction. (see annotation above, how the second width of the second rib in the first direction is greater than a thickness thereof in the second direction)
It would have been obvious to one of ordinary skill in the art to modify the first and second ribs of Rocha such that they intersect teach other and such that the second width of the second rib is greater than a thickness thereof as taught by Rueff to provide better control of the shutter flaps as they open and close with first and second ribs being perpendicular to each other to cover a larger surface area of the body frame to provide enhanced support for the bottom base 52.
Regarding claim 5:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 1.  Rocha doesn’t teaches:
 
    PNG
    media_image1.png
    566
    743
    media_image1.png
    Greyscale

Wherein the second direction is substantially perpendicular to the third direction. 
Rocha teaches:
Wherein the second direction is substantially perpendicular to the third direction (Figure 1, Arrows 2 and 3, see how the second direction 2 is perpendicular to the third direction 3). 
It would have been obvious to one of ordinary skill in the art to modify the first and second ribs of Rocha such that the second direction is substantially perpendicular to the third direction as taught by Rueff to provide better control of the shutter flaps as they open and close with first and second ribs that cover the shutters by being perpendicular to each other and covering a larger surface area of the body frame. 
Regarding claim 6:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 1.  Rocha further teaches:
Wherein the first width is equal to the second width. (Figure 2 and 4, Reference 110 first and second ribs are equal to each other, therefore the widths are equal).
Regarding claim 9:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 1.  Rocha further teaches:

    PNG
    media_image3.png
    561
    602
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    561
    602
    media_image4.png
    Greyscale

Wherein the shutter part comprises: a first rotating rod crossing the body frame (Figure 3, Reference A)
A second rotating rod crossing the body frame (Figure 3, Reference B)
A first shutter coupled to the first rotating rod and having a plate shape; (Figure 3, Reference 98 left side, see how the first shutter has a plate shape)
The first shutter comprising a main wing (Figure 3, Reference M)
And a first sub-wing (Figure 3, Reference S)
Disposed on opposite sides of the first rotating rod, (see how the main wing and sub-wings face each other with the first rotating rod A disposed therebetween)
A second shutter coupled to the second rotating rod and having a plate shape; (Figure 3, Reference 98 right side, see how the second shutter has a plate shape)
The second shutter comprising a second main wing (Figure 3, Reference M)
And a second sub-wing (Figure 3, Reference S)
Disposed on opposite sides of the second rotating rod, (see how the main wing and sub-wings face each other with the first rotating rod B disposed therebetween)
A first weight disposed on the first sub-wing of the shutter, (Figure 3, left side Reference 106)
And a second weight disposed at the second sub-wing of the second shutter, (Figure 3, right side Reference 106)
Wherein the first and second shutters are configured to be independently rotated about the first and second rotating rods, respectively. (Abstract, line 4-6, para0058)
Regarding claim 10:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 9.  Rocha further teaches:
Wherein a longitudinal direction of the first and second rotating rods corresponds to the second direction. (Figure 4, Reference C, see how the longitudinal direction C of the first and second rods correspond to the second direction (2)). 

    PNG
    media_image4.png
    561
    602
    media_image4.png
    Greyscale

Regarding claim 12:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 9.  Rocha further teaches:
Wherein the sub-wing of the first and second shutters are spaced apart from the first rib (Figure 2, see how the sub-wings of the shutters 98 are spaced apart from the first rib)
Regarding claim 13:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 9.  Rocha further teaches:
Wherein the main wing contacts the second rib when the fan is not operated. (Figure 2, Reference 100, 98 when the fan 82 is not operated the main wings of the shutter are in a closed position thereby contacting the second rib)
Regarding claim 14:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 9.  Rocha further teaches:
Wherein the subwing is substantially parallel to the first direction (Figure 4, see how the width of the sub-wing is substantially parallel to the first direction)
and faces the fan when the fan is not operating. (Figure 2, see how when the fan is not operating, the sub-wing returns to the closed position facing the fan, para0059, lines5-9)
Regarding claim 15:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 9.  Rocha further teaches:
wherein the first and second shutters are closed when the fan is not operated and opened at an inclined angle when the fan is operated. (para0059-0061)
	Regarding Claim 18:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 1.  Rocha further teaches:
further comprising a cover coupled to the housing to cover the light source part. (Figure 1 and 2, Reference 12)
	Regarding Claim 21:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 1.  Rocha further teaches:
wherein the body frame comprises a first coupling part configured to be coupled to the trapping net. (Figure 5, body frame 52 is coupled to trapping net 16 via projections 58 on trapping net and recesses 56 in body frame)
Regarding claim 22:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 21.  Rocha further teaches:
wherein the first coupling part is an insertion protrusion protruded from the trapping net (Figure 5, Reference 58)
and the body frame comprises an insertion recess into which the insertion protrusion is inserted.  (Figure 5, Reference 56)
Rocha does not teach:
wherein the first coupling part is an insertion protrusion protruded from the body frame
and the trapping net comprises an insertion recess into which the insertion protrusion is inserted. 
It would have been an obvious substitution of functional equivalents to substitute the insertion protrusion on the body frame instead of the trapping net, and the insertion recess on the trapping body since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It is obvious because the function of the first coupling as taught by Rocha remains the same as the claimed subject matter and placement of the protrusion and recess on the trapping net and body frame is immaterial as long as a secure and reliable coupling between them is provided. 
Regarding claim 23:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 21.  Rocha further teaches:
wherein the body frame 52 is integral with the housing 14 (see figure 2)
Rocha doesn’t teach:
wherein the body frame comprises a second coupling configured to be coupled to the housing. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the body frame separable from the housing and comprise a second coupling configured to be coupled to the housing, since it has been held that if it were considered desirable for any reason to obtain access to a first component to which a second component is applied, it would be obvious to make the second component removable for that purpose.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349. In this case, it would be desirable to make the body frame removable from the 
Regarding claim 24:
Rocha as modified by Rueff, as shown above, discloses all the limitations of claim 23.  Rocha doesn’t teach:
wherein the second coupling part is an insertion protrusion protruded from the body frame,
and the housing comprises an insertion recess into which the insertion protrusion is inserted. 
Rocha does teach:
wherein the first coupling part is an insertion protrusion protruded from the trapping net (Figure 5, Reference 58)
and the body frame comprises an insertion recess into which the insertion protrusion is inserted.  (Figure 5, Reference 56)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the body frame comprise a insertion protrusion and the housing comprise an insertion recess, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been an obvious modification because it allows the body frame to be removably attached to the housing to facilitate access to the body frame alone and providing an insertion protrusion on the body frame and an insertion recess on the housing provides a secure and reliable locking mechanism. 
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would combine Rocha and Rueff for the following:
	Rocha does teach the feature of what is considered by the applicant as “rib”. According to the specification para0139 “the body frame 421 is provided with first ribs 423 and second ribs 425 that prevent the body frame 421 from being deformed and maintains a rigidity of the body frame 421 against internal and external stresses.”
Rocha teaches in para0058 “Full extension of the damper flaps 98 is limited by stop-bars 100 which provide support and prohibit movement of the flaps 98.” As it would be clear to one of ordinary skill in the art, the ribs of Rocha do provide support for the bottom base 52. Examiner agrees that Rocha does not teach that the second rib extends in a third direction crossing the second direction which is why it is modified with Rueff. Rueff very clearly teaches that the first and second rib are oriented perpendicular to teach other. It would have been an obvious modification because it would provide 
Applicant argues that the referenced cited, along or in combination, do not discloses: 
the second width of the at least one second rib in the first direction is greater than a thickness thereof in the second direction. 
Rocha does not teach but Rueff teaches in the annotated figure below:

    PNG
    media_image5.png
    383
    639
    media_image5.png
    Greyscale


As shown above, the second rib 20 comprises a second width in the first direction on the top surface of 20 that eventually intersects with the first direction of the first rib 15 at the middle point near 16. Both the first rib 15 and second rib 20 comprise a thickness in a second direction that extends downward from the top surfaces of 15/20 prior to the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643